PER CURIAM.
Pretermitting, for the purpose of this opinion, any consideration of the fact that the judgment of partition appears to have been approved by counsel of record for both parties prior to its being read, rendered and signed by the district judge, we find no merit in appellant’s argument that the judgment, which decrees a partition of the community property heretofore existing between the parties, is in error. Appellant’s contention that the district judge is required to appoint an auctioneer and a notary concurrently with a judgment simply decreeing the partition is unsupported and, in our view, erroneous. Those appointments, if necessary, (and other questions such as whether any given asset must be partitioned in kind or by licitation) may be handled by supplementary proceedings. The judgment of the Civil District Court for the Parish of Orleans is affirmed, at appellant’s cost.